UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: September 30, 2015 Item 1. Schedule of Investments. Fulcrum Diversified Absolute Return Fund Consolidated Schedule of Investments September 30, 2015 (Unaudited) Principal Amount Value FOREIGN GOVERNMENT NOTES/BONDS - 2.3% Buoni del Tesoro Poliennali 4.750% 09/01/2044 $ TOTAL FOREIGN GOVERNMENT NOTES/BONDS (Cost $542,578) U.S. GOVERNMENT NOTE/BOND - 14.5% United States Treasury Inflation Indexed Bonds 0.250% 01/15/2025 0.375% 07/15/2025 TOTAL US GOVERNMENT NOTE/BOND (Cost $3,533,279) PURCHASED OPTIONS - 2.2% Contracts Call Options - 0.0% Euro Fx Future with American Style Options @ $1.16, October 2015 14 Put Options - 2.0% CBOE Volatility Index @ $18.00, October 2015 E-mini S&P 500 Futures @ $1,875.00, October 2015 26 E-mini S&P 500 Futures @ $1,980.00, December 2015 25 Euro Stoxx 50 Index Options, @ $3,450.00, December 2015 75 Currency Options - 0.2% Amount EUR/SEK @ $9.20, November 2015 USD/JPY @ $122.00, November 2015 TOTAL PURCHASED OPTIONS (Cost $228,387) US TREASURY BILL - 53.7% Shares United States Treasury Bill, 03/03/2016 TOTAL US TREASURY BILL (Cost $12,987,766) Total Investments (Cost $17,292,010) - 72.7% Other Assets in Excess of Liabilities - 27.3% TOTAL NET ASSETS - 100.00% $ The cost basis of investments for federal income tax purposes at September 30, 2015, was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Fulcrum Diversified Absolute Return Fund Consolidated Schedule of Written Options September 30, 2015 (Unaudited) Put Options Contracts Value E-mini S&P 500 Futures @ $1,800.00, October 2015 26 $ ) E-mini S&P 500 Futures @ $1,850.00, December 2015 25 ) Euro Stoxx 50 Index Options @ €3,300.00, December 2016 75 ) Total (Premiums Received $85,856) $ ) Fulcrum Diversified Absolute Return Fund Schedule of Open Forward Currency Contracts September 30, 2015 (Unaudited) Counterparty Contracts to Receive/Pay Settlement Date Current Value Unrealized Gain/(Loss) J.P. MORGAN SECURITIES INC. BRL/USD 12/16/2015 ) NOK/USD 12/16/2015 ) TRY/USD 12/16/2015 USD/BRL 12/16/2015 ) USD/CLP 12/16/2015 USD/EUR 12/16/2015 USD/IDR 12/16/2015 USD/KRW 12/16/2015 ) USD/NOK 12/16/2015 USD/PHP 12/16/2015 ) USD/SGD 12/16/2015 USD/TRY 12/16/2015 ) USD/TWD 12/16/2015 Total $ Fulcrum Diversified Absolute Return Fund Consolidated Schedule of Contracts for Difference As of September 30, 2015 (Unaudited) Unrealized Termination Fair Appreciation/ Counterparty Referenced Obligation Quantity Date Value (Depreciation) JP Morgan Investment Bank JPEBBKDE Index 12/31/2015 STOXX 600 Telecommunications Index 12/31/2015 TOPIX Banks Index 12/31/2015 STOXX Europe 600 Index 12/31/2015 Total Fulcrum Diversified Absolute Return Fund Consolidated Schedule of Futures Contracts As of September 30, 2015 (Unaudited) Number of Contracts FUTURES CONTRACTS Long (Short) Notional Value Expiration Date Value 10 year Canadian Bond 2 $ December 2015 $ ) 10 Year US Treasury Note 2 December 2015 Australian Dollar (2 ) ) December 2015 85 Brent Crude (2 ) ) December 2015 Canadian Dollar (1 ) ) December 2015 DAX Index 3 December 2015 ) Euro FX ) ) December 2015 EURO STOXX 50 DVP Futures Index (9 ) ) December 2016 ) EURO STOXX 50 DVP Futures Index 9 December 2017 EURO STOXX 50 Index 37 December 2015 ) Euro-BTP 1 December 2015 Euro-Bund 1 December 2015 FTSE 100 Index 1 December 2015 ) FTSE/MIB Index 5 December 2015 ) Gold 100 OZ (2 ) ) December 2015 ) Hang Seng Index 2 October 2015 ) LME Copper (1 ) ) December 2015 Long Gilt 1 December 2015 MCSI Signapore Index (4 ) ) October 2015 Mexican Peso (3 ) ) December 2015 Nikkei 225 Index 12 December 2015 ) S&P 500 E-mini Index 23 December 2015 ) S&P/TSX 60 Index (1 ) ) December 2015 SGX CNX Nifty Index 15 October 2015 Total $ ) Fulcrum Diversified Absolute Return Fund Consolidated Schedule of Investments (continued) September 30, 2015 (Unaudited) Consolidation of Subsidiary: The Consolidated Schedule of Investments of Fulcrum Diversified Absolute Return Fund (the “Fund”) includes the holdings of Fulcrum Diversified Absolute Return Cayman Fund Ltd. (the “Subsidiary”). The Subsidiary, a Cayman Islands Exempted Company, was incorporated on July 29, 2014, and is wholly-owned and controlled by the Fund.The Subsidiary invests primarily in commodity index swaps and other commodity-linked derivative instruments, and the Fund may invest up to 25% of its totals assets in the Subsidiary. The Fund’s policy is to consolidate entities when it is the sole or principal owner of such entity. All inter-fund balances and transactions have been eliminated in consolidation.The net assets of the Subsidiary as of September 30, 2015, were $675,068, which represented 2.79% of the Fund’s net assets. Valuation The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad categories as defined below: Level 1 - Quoted prices in active markets for identical securities.An active market for a security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level 3 - Significant unobservable inputs, including the Fund's own assumptions in determining fair value of investments Debt securities including corporate, convertible, U.S. government agencies, U.S. treasury obligations, and sovereign issues are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models.The service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risk/spreads and default rates.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Other financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swap agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker dealer quotations or pricing service providers at the settlement price determined by the relevant exchange. Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates. Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s consolidated investments in each category investment type as of September 30, 2015: Description Level 1 Level 2 Level 3 Total Assets Government Notes/Bonds $ $
